Title: To James Madison from John Martin Baker, 30 November 1807
From: Baker, John Martin
To: Madison, James



Sir,
Washington City 30th. November 1807.

I have the Honor to solicit of the Most Honorable The President of the United States of America, in addition to my Consular appointment for the Balearick Islands the appointment of Consul for Tarragona Province of Catalonia or of the Consulate of Valencia, and beg leave Sir to be permitted to state, that the proximity of either Ports, to the mentioned Islands, enable me to fulfil my duty in both joint appointments.  Praying your consideration in my behalf I have the Honor to be with Great Respect, Sir Your Most Obedient humble Servant

John Martin Baker

